Citation Nr: 9911167	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-48 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the RO issued a July 1998 rating 
decision on the veteran's claim of clear and unmistakable 
error in the June 1945 decision which denied service 
connection for diabetes.  The veteran did not file a notice 
of disagreement with regard to the July 1998 determination 
and it has not been developed for appellate review.


FINDINGS OF FACT

1. In January 1980 the Board denied the veteran's appeal 
seeking entitlement to service connection for diabetes 
mellitus; the veteran did not appeal within one year of 
being notified.

2. The additional evidence submitted since January 1980 
includes a VA medical report reflecting that it was as 
likely as not that the veteran did not have diabetes prior 
to October 16, 1944.

3. This information has not previously been considered and 
bears directly and substantially upon specific matters 
under consideration as to the issue of entitlement to 
service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The January 1980 Board decision, which denied entitlement 
to service connection for a diabetes mellitus is final.  
38 U.S.C.A. § 4004 (1976); 38 C.F.R. § 19.104 (1979); 
(currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998)).

2.  Evidence accumulated since the January 1980 Board 
decision is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's reopened claim is well grounded in light of 
the new and material evidence.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In January 1980 the Board denied an appeal for entitlement to 
service connection for diabetes mellitus.  The veteran did 
not appeal.  Therefore, the January 1980 Board decision is 
final.  38 U.S.C.A. § 4004 (1976); 38 C.F.R. § 19.104 (1979); 
(currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a decision by the U.S. Court of Appeals for 
the Federal Circuit invalidated this standard on the grounds 
that it could impose a higher burden on a veteran than 
imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

For some reason, the claim was referred for a VA examination 
and it was requested that the examiner proffer an opinion 
regarding the etiology of the diabetes mellitus.  The report 
of the April 1997 VA examination, and the examiner's opinion 
bears directly and substantially upon specific matters under 
consideration.  The examiner stated that is was "as likely 
as not likely" that the veteran had diabetes mellitus prior 
to her assignment to active duty.  This statement expresses a 
higher probability that the veteran incurred diabetes 
mellitus in service than previous medical evidence.

The Board finds that the examination report is "new" as it 
was not available for review in January 1980, and that it is 
"material" since it bears directly on matters which were 
the bases of the prior denial of service connection.  The 
Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the report of examination added 
to the record are "new and material" to the veteran's 
claim, the claim is reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  The issue of 
well-groundedness is addressed in the following section and 
the issue of the VA's duty to assist is addressed in the 
remand portion of this decision.

Well-groundedness

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1111 
(West 1991); 38 C.F.R. § 3.303 (1998).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The veteran is presumed in sound condition at service entry.  
The new evidence casts serious doubt as to whether diabetes 
mellitus clearly and unmistakably existed prior to active 
duty and provides a plausible basis for a finding that the 
veteran's diabetes mellitus was incurred during active duty; 
therefore, the Board concludes that the claim is well-
grounded.


REMAND

Since it has been determined that the veteran has submitted 
new and material evidence sufficient to reopen her claim for 
service connection for diabetes mellitus, and that the claim 
is well-grounded, the Board finds that additional development 
is necessary for a proper appellate decision, the Board 
remands the case to the RO for the following action:

1.  The claims file should be referred 
by the RO to a specialist in 
endocrinology for an opinion as to 
whether diabetes mellitus clearly and 
unmistakably existed prior to service.  
A copy of this remand should be made 
available to and reviewed by the 
specialist.  The specialist should 
resolve the conflicting medical opinions 
to the extent possible and render an 
opinion regarding the onset of diabetes 
mellitus.

2.  After the above development, and any 
other action deemed necessary, the RO 
must readjudicate the claim of 
entitlement to service connection for a 
diabetes mellitus.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


